33' Act File No. 333-43671 40' Act File No. 811-8301 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION UNDER THE SECURITIES ACT OF 1933 Pre-effective Amendment No. o Post-effective Amendment No. 32 þ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 o Amendment No. 139 þ (Check appropriate box or boxes.) NATIONWIDE VLI SEPARATE ACCOUNT-4 (Exact Name of Registrant) NATIONWIDE LIFE INSURANCE COMPANY (Name of Depositor) One Nationwide Plaza Columbus, Ohio 43215 (Address of Depositor’s Principal Executive Offices)(Zip Code) Depositor’s Telephone Number, including Area Code:(614) 249-7111 Robert W. Horner, III, Vice President and Secretary One Nationwide Plaza Columbus, Ohio 43215-2220 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering:May 9, 2008 It is proposed that this filing will become effective (check appropriate box) oImmediately upon filing pursuant to paragraph (b) oOn (date) pursuant to paragraph (b) o60 days after filing pursuant to paragraph (a)(1) þOn February 10, 2009 pursuant to paragraph (a)(1) of Rule 485. If appropriate, check the following box: oThis post-effective amendment designates a new effective date for a previously filed post-effective amendment. Future Corporate Flexible Premium Variable Universal Life Insurance BAE Future Corporate Flexible Premium Variable Universal Life Insurance Issued by Nationwide Life Insurance Company Through Nationwide VLI Separate Account-4 Supplement dated December 31, 2008 to Prospectus dated May 1, 2008, as amended May 9, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. THIS SUPPLEMENT UPDATES INFORMATION IN THE PROSPECTUS ASSOCIATED WITH POLICIES WITH APPLICATIONS DATED ON OR AFTER JANUARY 1, 2009.IF YOUR POLICY'S APPLICATION IS DATED BEFORE JANUARY 1, 2009, THE CONTENTS OF THIS SUPPLEMENT ARE NOT APPLICABLE TO YOUR POLICY. 1.In Summary: Fee Tables.The following charges in the "In Summary: Fee Tables" are amended as follows: · The "Maximum Guaranteed Charge" for the "Premium Load (Charge)" in the "Transaction Fees (Charge)" table is increased from 9% to 12%. Additionally, the first sentence of endnote two related to this charge is deleted and replaced with following: The maximum guaranteed charge is reduced to 5.5% of Premium payment starting in the sixth policy year. · The "Representative" amount listed for the "Cost of Insurance" charge is decreased from $0.52 per month to $0.15 per month. Additionally, endnote four related to this charge is deleted and replaced with the following: The charge varies by: the Insured's age; underwriting class; the year from the Policy Date; and the Net Amount at Risk. · The "Maximum Guaranteed" amount listed for the "Mortality and Expense Risk" charge is increased from 0.75% of daily assets to 0.90% of daily assets. · The "Maximum Guaranteed" amount listed for the "Policy Loan Interest" charge is decreased from 3.75% of the Policy Loan Balance to 3.50% of the Policy Loan Balance.The "Current Rates" listed for the "Policy Loan Interest" charge is decreased from 3.70% of the Policy Loan Balance to 2.80% of the Policy Loan Balance.Additionally, the first two sentences of endnote eight related to this charge are deleted and replaced with the following: We charge interest on the amount of an outstanding policy loan, at the rate of no more than 3.50% per annum, which accrues daily and becomes due and payable at the end of the year from the Policy Date or at the time you take an additional loan.Currently, for polices issued on or after January 1, 2009, we expect to charge an effective annual interest rate of 2.80% on the outstanding balance of your policy loan for the first fifteen policy years, 2.55% for policy years 16 through 30, and 2.10% thereafter. For policies issued on or after September 9, 2002 but before January 1, 2009, we expect to charge an effective annual interest rate of 3.70% on the outstanding balance of your policy loan for the first fifteen policy years, 3.45% for policy years 16 through 30, and 3.00% thereafter. · The "Representative" amount listed for the "Additional (insurance) Protection Rider" charge is decreased from $0.20 per month to $0.10 per month. 1 2. In Summary: Fee Tables.The "Periodic Charges Other Than Sub-Account Portfolio Operating Expenses" table is amended by adding "Per $1,000 of Specified Amount" and "Additional (insurance) Protection Rider Per $1,000 of Specified Amount" charges as follows: Periodic Charges Other Than Sub-Account Portfolio Operating Expenses Charge When Charge Is Deducted Amount Deducted Per $1,000 of Specified Amount(1) Monthly Minimum Maximum Representative $0.01 per $1,000 of Specified Amount $0.40 per $1,000 of Specified Amount $0.11 per month Proportionately From Your Chosen Variable And Fixed Investment Options Additional (insurance) Protection Rider Per $1,000 of Specified Amount(2) Monthly Minimum Maximum Representative $0.01 per $1,000 of Specified Amount $0.40 per $1,000 of Specified Amount $0.02 per month Proportionately From Your Chosen Variable And Fixed Investment Options Representative costs may vary from the cost you would incur.Ask for an illustration for information on the costs applicable to your policy. (1) The Per $1,000 of Specified Amount Charge is only assessed on the base Specified Amount. A different charge will be applied for any Rider Specified Amount under the Additional (insurance) Protection Rider. The Per $1,000 of Specifed Amount Charge varies by policy based on the length of time the policy has been In Force.The maximum charge assumes: policy years 1-20.The minimum charge assumes: policy years 21+.The charges shown may not be representative of the charges that a particular policy owner may pay. For a more detailed description of the charge, including a complete schedule of charges, see the "Per $1,000 of Specified Amount" sub-section of the "Charges" section of this prospectus. (2)The Additional (insurance) Protection Rider Per $1,000 of Specified Amount Charge is only assessed on the Rider Specified Amount.A different charge will be applied for any base Specified Amount under the policy.The Additional (insurance) Protection Rider Per $1,000 of Specified Amount Charge varies by policy based on the length of time the policy has been In Force and the base policy Specified Amount.The maximum charge assumes: policy years 1-20.The minimum charge assumes: policy years 21+.The charges shown may not be representative of the charges that a particular policy owner may pay.For a more detailed description of the charge, including a complete schedule of charges and an example of how the Rider Per $1,000 of Specified Amount Charge is blended with the Base Policy Per $1,000 of Specified Amount Charge, see the "Additional (insurance) Protection Rider" sub-section of the "Charges" section of this prospectus. 2 3.Premium Load.The "Premium Load" sub-section of the "Charges" section is amended by adding the following table: Premium Load Applicable to Policies Issued With Applications Dated On Or After January 1, 2009 Policy Year Premium Paid Up To Target Premium Premium Paid In Excess of Target Premium 1 10% 4% 2 8% 3% 3 6% 2% 4 4% 2% 5+ 2% 2% 4. Per $1,000 of Specified Amount. The following sub-section is added after the "Cost of Insurance" sub-section of the "Charges" section: Per $1,000 of Specified Amount We deduct a monthly Per $1,000 of Specified Amount charge from the policy's Cash Value to compensate us for sales, underwriting, distribution and issuance of the policy.The charge applicable to your policy depends on the Total Specified Amount (theBase Policy Specified Amount and the Specified Amount of the Additional (insurance) Protection Rider, if any). The maximum guaranteed monthly Specified Amount Charge is $0.40 per $1,000 of Specified Amount.The Per $1,000 of Specified Amount Charge will be deducted proportionally from your Sub-Account allocations and the fixed account.In your policy, the Per $1,000 of Specified Amount charge is referred to as the “Monthly Per $1,000 of Specified Amount Charge”. A distinct Rider Per $1,000 of Specified Amount charge applies to the Additional (insurance) Protection Rider.If you elect that Rider, the Total Specified Amount charges you pay will depend upon the allocation of Total Specified Amount between the Base Policy and the Additional (insurance) Protection Rider.To determine Total Specified Amount charges, you must add the amount of the Per $1,000 of Specified Amount charge to the Rider Per $1,000 of Specified Amount charge.Total charges are a weighted average of the amount of Per $1,000 of Specified Amount and Rider Per $1,000 of Specified Amount.The end result is a charge blending.For further explanation of this blending, including an example, see the “Additional (insurance) Protection Rider” sub-section of the “Charges” section of this prospectus. 5. Additional (insurance) Protection Rider. The "Additional (insurance) Protection Rider" sub-section in the "Charges" section is amended by adding the following to the last paragraph: General Information on the Benefits and Operation of the Additional (insurance) Protection Rider This Rider will modify the amount of insurance coverage (Death Benefit) under the policy.The benefit associated with the Additional (insurance) Protection Rider is term life insurance on the Insured that is:(1) in addition to the Base Policy Specified Amount; (2) payable to the Beneficiary upon the Insured’s death; and (3) annually renewable until the Insured reaches Attained Age 100.The charges for the Rider are calculated in the same manner as those applicable to the Base Policy.In your policy, this Rider is referred to as the “Supplemental Insurance Rider”. Currently, if you choose to purchase coverage under this Rider and concurrently reduce the base Specified Amount by an off-setting amount, some of the charges associated with your policy will be reduced because charges under the Rider may be lower than the corresponding charges under the Base Policy.Rider policy charges are lower in most cases because the Rider is term insurance.The greater the allocation is to Rider, the lower the overall charges will be under the policy.See Appendix C to this prospectus for examples showing how charges are "blended" when you elect the Additional (insurance) Protection Rider. Note that: · Certain benefits that are normally available under the policy may be reduced or eliminated when this Rider is in effect. · In some years and/or at some ages, the cost of insurance charge for the Rider is more expensive than the cost of insurance for the Base Policy; and · The Rider’s death benefit terminates when the Insured reaches Attained Age 100. 3 · The compensation rates payable to the selling broker-dealer are lower on this Rider than those on the Base Policy. You may purchase the Rider at the time of application or, subject to our approval, at a later time provided that the policy is In Force and the Rider is purchased before the Insured reaches Attained Age 100.If purchased at the time of application, the effective date of the Rider is the same as the effective date of insurance coverage.If purchased subsequently, the effective date will be the monthly anniversary of the Policy Date on or next following the date we approve your written request, unless you specify and we approve, a different date.The Rider Specified Amount may be combined with the base Specified Amount to satisfy the minimum Total Specified Amount shown on the Policy Data Page.However, while the Rider is in effect, the base Specified Amount must be at least 10% of the minimum Total Specified Amount.You may request to either increase or decrease the Total Specified Amount, subject to certain restrictions. Rider Specified Amount Increases and Reductions Due to Partial Surrender All increases and decreases of Rider Specified Amount, including decreases due to partial surrender or forced surrender partial, are done proportionally between the amounts you have allocated to base Specified Amount and Rider Specified Amount. Charges Associated with the Additional (insurance) Protection Rider The Additional (insurance) Protection Rider charges listed below are different from the charges under the Base Policy.These charges will be applied to coverage under the Additional (insurance) Protection Rider and are in addition to the charges you pay on coverage under the Base Policy. · Per $1,000 of Specified Amount charge; and · Cost of Insurance Charge Rider Per $1,000 of Specified Amount Charge If you purchase the Additional (insurance) Protection Rider, we deduct a monthly Rider Per $1,000 of Specified Amount Charge from the policy's Cash Value to compensate us for sales, underwriting, distribution, and issuance of the Rider.The charge applicable to your policy depends on the Total Specified Amount and the allocation of the Total Specified Amount between base Specified Amount and Rider Specified Amount. The Specified Amount charge for the combination of the base policy and the Additional (insurance) Protection Rider is determined using a weighted average (i.e., a blend that uses the relative proportions of the base and Rider Specified Amounts) of the base and Rider charges. The Rider Per $1,000 of Specified Amount Charge will be deducted proportionally from your Sub-Account allocations and the fixed account. The table below shows the current Rider Per $1,000 of Specified Amount Charges.The maximum guaranteed monthly Additional (insurance) Protection Rider Per $1,000 Specified Amount Charge is $0.40 per $1,000 of Specified Amount To determine Total Specified Amount charges, you must add the amount of the base Per $1,000 of Specified Amount charge to the Rider Per $1,000 of Specified Amount charge.Total charges are a weighted average of the amount of base Specified Amount and Rider Specified Amount you elected.The end result is a charge blending. Here is an example of how charges are blended if you elect base Specified Amount and Rider Specified Amount. For this example, assume the following. Total Specified Amount $19,650,000. Base Policy Specified Amount 50% or $9,825,000. Rider Specified Amount 50% or $9,825,000. The charges are calculated using the following formula. Where: BA Base Policy Specified Amount Allocation (as a percentage) BSAC Base Policy Per $1,000 of Specified Amount Charge RA Rider Specified Amount Allocation (as a percentage) RSAC Rider Per $1,000 of Specified Amount Charge Total Per $1,000 Specified Amount Charge [(BA x BSAC) + (RA x RSAC)] x [Total Specified Amount / $1,000] Using this formula and the assumptions described above, here is how the calculation would work. 4 Total Per $1,000 Specified Amount Charge: [(0.50 x $0.11) + (0.50 x $0.02)] x [$19,650,000/$1,000] [($0.055) + ($0.01)] x [19,650] [$0.065] x [19,650] $1,277.25 Rider Cost of Insurance Charge If you elect the Additional (insurance) Protection Rider, we deduct a monthly Additional (insurance) Protection Rider Cost of Insurance charge to compensate us for providing term life insurance on the Insured.This charge is determined by multiplying the Rider’s cost of insurance rate by the Rider’s death benefit (described below).We base the Additional (insurance) Protection Rider cost of insurance rate on our expectations as to future experience for factors such as mortality, persistency, expenses, and taxes.The Additional (insurance) Protection Rider cost of insurance rate will vary by the Insured’s Issue Age, sex (if not unisex classified), tobacco use, Substandard Ratings, underwriting class, and the number of years from the Policy Date The Additional (insurance) Protection Rider Cost of Insurance Charge will be deducted proportionally from your Sub-Account allocations and the fixed account.Because we deduct the Rider charge from the Cash Value, purchase of this Rider could reduce the amount of the Death Benefit when the Death Benefit depends on Cash Value. Death Benefit Calculations with the Additional (insurance) Protection Rider The death benefit option chosen for the base Policy will also be the death benefit option for the Rider and calculation of the Death Benefit.The current death benefit option in effect is shown on the Policy Data Page.The Death Benefit is calculated as the greater of: (1) the Total Specified Amount; or (2) the Minimum Required Death Benefit (which will differ depending on whether the guideline premium/cash value corridor test or the cash value accumulation test is used). After the Death Benefit is calculated, it is allocated between your elected amounts of Base Policy and this Rider. 1. Base Policy Death Benefit– The amount of the Death Benefit we allocate to the Base Policy is calculated using the formula below. Base Policy Death Benefit CV+(Total NAAR)x(Base Policy
